Order filed March 24, 2020 Withdrawn; Order filed April 24, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00159-CR
                                   ____________

                  EX PARTE LIONEL JOSEPH NEWMAN


                     On Appeal from the 179th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1647260

                                     ORDER

      On March 24, 2020, this court issued an order directing the Harris County
District Clerk to file a supplemental clerk’s record. That order was filed in error.
After issuing that order, the Harris County District Clerk informed this court that
the requested document was already contained in the original clerk’s record filed
on March 18, 2020.

      The March 24, 2020 order filed in this matter is withdrawn.

                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.